DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7 and 17 have been amended. Claims 2, 10 and 11 have been cancelled. Claims 21 and 22 have been added. Claims 1, 3-9 and 12-22 are now pending. This Office action is in response to amendments and arguments received on 04/07/2021. 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 21 and 22 has been amended as follows:
1. (Currently Amended) A self-driving system, comprising: 
a mobile base having a first end and a second end opposing the first end, the mobile base having one or more motorized wheels; 
a console having a display, the console coupling in an upright position to the mobile base; 
a RFID reader integrated with the console, the RFID reader having a sensor surface operable to read RIFD tags placed on, over, or directly over the sensor surface; 
a printer integrated with the console, the printer has a paper discharge port disposed at a side of the console;
a display coupled to the console; 
a first camera disposed at the display, the first camera facing the first end and being operable to identify an operator; 
a second camera disposed at the console, the second camera facing the first end and being operable to detect a low-profile object, the second camera pointing to a direction that is at 30 degrees to 85 degrees with respect to the longitudinal direction of the console; 
a third camera disposed at the console, the third camera facing the first end and being operable to detect an object so that a pre-determined distance is maintained between the self-driving system and the object; and 
a fourth camera disposed at the mobile base, the fourth camera facing the first end and being operable to detect an obstacle, the fourth camera pointing to a direction that is at 60 degrees to 125 degrees with respect to the longitudinal direction of the console.
21. (Cancelled)
22. (Cancelled)

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Applicant Representative Randy Chiu on 06/17/2021.

Allowable Subject Matter
Claims 1, 3-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112 are persuasive. The rejections based on 35 U.S.C. § 112 are withdrawn. Arguments made with 
The closest prior art is believed to be Joseph et al (US 20190073656 A1) herein “Joseph” and Heinla et al. (US 20180253107 A1) herein “Heinla”.
Joseph discloses or makes obvious a self-driving system as detailed in the Office action dated 01/07/2021. While Joseph discloses two separate cameras as detailed in the prior office action, Joseph does not disclose or suggest:
a first camera disposed at the display, the first camera facing the first end and being operable to identify an operator; 
a second camera disposed at the console, the second camera facing the first end and being operable to detect a low-profile object, the second camera pointing to a direction that is at 30 degrees to 85 degrees with respect to the longitudinal direction of the console; 
a third camera disposed at the console, the third camera facing the first end and being operable to detect an object so that a pre-determined distance is maintained between the self-driving system and the object; and 
a fourth camera disposed at the mobile base, the fourth camera facing the first end and being operable to detect an obstacle, the fourth camera pointing to a direction that is at 60 degrees to 125 degrees with respect to the longitudinal direction of the console.
Therefore claims 1, 7 and 17 are allowable over Joseph. 
Further, it is the position of the Office that these four cameras are not a mere duplication of parts because the specific locations, angles and functionality claimed between them provide evidence that a new and unexpected result may be produced. See MPEP 2144.04, VI, B. Duplication of Parts for details.

These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of 1, 7 and 17 at the time of filing. Therefore claims 1, 7 and 17 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 3-6, 8-9, 12-16 and 18-20, and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

June 17th, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669